                                                                      p IL r p
                                                              U.S.DISTRICt'cOJjRi'
                                                                 SAVANNAH DIV
            IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA 2020                   PH 3:09
                            SAVANNAH DIVISION

                                                           CLERf<__CZ^^'"
UNITED STATES OF AMERICA,                                       SO.DIST. OF GA.

V.                                               Case No. CR420-005


TERRY L. MOBLEY,


                  Defendant



      Stephanie 0. Burgess counsel of record for defendant Terry L.

Mobley in the above-styled case has moved for leave of absence and

for stand-in counsel.        The Court is mindful that personal and

professional      obligations   require    the   absence   of    counsel         on

occasion. The Court, however, cannot accommodate its schedule to

the   thousands    of   attorneys   who   practice   within     the   Southern

District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and            trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


      SO ORDERED this           day of January 2020.




                                    WILLIAM T. M00R5< JR., JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
